In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 18‐2374 
W. A. GRIFFIN, M.D., 
                                                  Plaintiff‐Appellant, 
                                  v. 

TEAMCARE, a Central States Health Plan, and TRUSTEES OF THE 
CENTRAL STATES, Southeast and Southwest Areas Health and 
Welfare Fund, 
                                        Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 18 C 1772 — Robert W. Gettleman, Judge. 
                     ____________________ 

 ARGUED NOVEMBER 15, 2018 — DECIDED NOVEMBER 26, 2018 
           — AMENDED NOVEMBER 30, 2018 
               ____________________ 

   Before BAUER, KANNE, and ST. EVE, Circuit Judges. 
    PER CURIAM. W.A. Griffin, M.D., is the assignee of her pa‐
tient’s health plan, TeamCare, which the Board of Trustees of 
Central  States,  Southeast  and  Southwest  Areas  Health  and 
Welfare Fund (collectively Central States) administers and the 
Employee Retirement Income Security Act (ERISA), 29 U.S.C. 
2                                                                     No. 18‐2374 

§§ 1001–1461, governs. Dr. Griffin sued Central States for un‐
derpayment and for statutory penalties based on its failure to 
furnish plan documents upon request. The district court dis‐
missed  her  complaint.  However,  because  we  find  that 
Dr. Griffin  adequately  alleged  that  she  is  eligible  for  addi‐
tional  benefits  and  statutory  damages,  we  affirm  the  judg‐
ment only as to Count 2, vacate the judgment as to Counts 1 
and 3, and remand Counts 1 and 3 for further proceedings.  
                                       I. BACKGROUND 
   We  recite  the  facts  as  alleged  in  the  complaint.  Allen  v. 
GreatBanc Tr. Co., 835 F.3d 670, 673 (7th Cir. 2016). Dr. Griffin, 
a dermatologist and surgeon, provided medical care to T.R., a 
participant in a Central States health plan.  (Blue Cross Blue 
Shield is a third‐party administrator of that plan.)  
    Before receiving treatment, T.R. assigned to Dr. Griffin the 
rights under the plan to “pursue claims for benefits, statutory 
penalties, [and] breach of fiduciary duty … .” Dr. Griffin con‐
firmed through a Central States representative that the plan 
would pay her for the treatment at the usual, reasonable, and 
customary  rate,  as  section  11.09  of  the  plan  document  pro‐
vides.* Dr. Griffin then treated T.R. and submitted a claim for 
$7,963, which she says is the applicable usual and customary 
rate, but Central States underpaid her by $5,014.  
    Dr.  Griffin  challenged  the  benefits  determination.  She 
wrote to Central States in February 2017, arguing that she re‐
ceived  less  than  the  usual,  reasonable,  and  customary  rate 
                                                 
     * Dr. Griffin did not attach the plan document to her complaint, but 

we may consider it because Central States included it in its motion to dis‐
miss,  Dr.  Griffin  referenced  it  in  her  complaint,  and  it  is  central  to  her 
claim. See Mueller v. Apple Leisure Corp., 880 F.3d 890, 895 (7th Cir. 2018). 
No. 18‐2374                                                          3

promised  in  section  11.09.  She  also  asked  for  a  copy  of  the 
summary plan description and the documents used to deter‐
mine her payment, like rate tables and fee schedules.  
    Six  months  later,  Central  States  responded.  It  explained 
that Data iSight, a third party, used “pricing methodology” to 
determine  Dr. Griffin’s  fee.  It  advised  her  to  negotiate  with 
Data iSight before engaging in the two‐step appeals process 
that the plan required her to complete before she could bring 
a civil suit. (Dr. Griffin missed a call from Data iSight about 
negotiating a settlement; Dr. Griffin returned the call and left 
a voicemail explaining that she “would not take any reduc‐
tions on the amount owed,” and Data iSight never called her 
back.)  Central  States  also  provided  a  copy  of  the  summary 
plan description, but no fee schedules or tables.  
   According  to  Dr.  Griffin,  “At  this  point,  [she]  had  ex‐
hausted appeals.” She called the six‐month delay before she 
heard back from Central States “unreasonable.” “The appeals 
process is a fake process designed to waste time,” she contin‐
ued. “Heading straight to court sooner as opposed to later is 
the correct course of action.”  
    Dr.  Griffin  sued  Central  States  under  ERISA,  which  au‐
thorizes plan participants or beneficiaries to sue for benefits 
due and equitable relief. 29 U.S.C. § 1132(a)(1)(B), (a)(3). Plan 
administrators also  may be liable  to a  participant  or  benefi‐
ciary for up to $100 per day for not furnishing plan documents 
or “instruments under which the plan is established or oper‐
ated” within 30 days of his or her request. Id. at §§ 1024(b)(4), 
1132(c)(1).  
   Dr. Griffin alleged that Central States did not pay her the 
proper  rate  for  her  services  under  section  11.09  of  the  plan 
4                                                       No. 18‐2374 

(Count 1); breached its fiduciary duty by not adhering to the 
plan’s terms (Count 2); and failed to produce, within 30 days, 
the  requested  summary  plan  description,  Data  iSight’s  fee 
schedules, or  Central  States’s  contract  with  Blue  Cross  Blue 
Shield (Count 3).  
     Central  States  moved  to  dismiss  Dr.  Griffin’s  complaint, 
and  the  district  court  granted  the  motion.  The  court  deter‐
mined that Dr. Griffin failed to state a claim for unpaid bene‐
fits because she did not identify a specific plan provision that 
covered the services provided, i.e., one that “confer[s] bene‐
fits,” which the court said was required under Clair v. Harris 
Tr. & Sav. Bank, 190 F.3d 495, 497 (7th Cir. 1999). It dismissed 
the claim for a breach of fiduciary duty for the same reason 
and because it duplicated the claim for benefits. Finally, be‐
cause  Dr. Griffin  is  an  assignee  and  statutory  penalties  are 
available only to “participants or beneficiaries,” the court con‐
cluded that she failed to state a claim for those too.  
                           II. ANALYSIS 
    We  review  the  district  court’s  judgment  de  novo.  Allen, 
835 F.3d at 674. To state a claim, Dr. Griffin needed to plead 
only a short and plain statement presenting a plausible basis 
for relief. See FED.  R.  CIV.  P.  8(a); Smith v. Med. Benefit Adm’rs 
Grp.,  Inc.,  639  F.3d  277,  281  (7th  Cir.  2011).  No  heightened 
pleading standard applies. Allen, 835 F.3d at 674. We analyze 
each of Dr. Griffin’s three purported claims in turn. 
     Count  1:  Damages  for  Unpaid  Benefits,  29  U.S.C. 
     § 1132(a)(1)(B) 
   Dr.  Griffin  challenges  the  district  court’s  ruling  that  she 
did not state a claim for unpaid benefits. She argues that she 
adequately plead that the plan covered the medical treatment 
No. 18‐2374                                                         5

she provided T.R. and that she did not need to cite in her com‐
plaint a plan provision establishing coverage at the amount 
she billed.  
    We  agree.  “[P]laintiffs  alleging  claims  under  29  U.S.C. 
§ 1132(a)(1)(B) for plan benefits need not necessarily identify 
the specific language of every plan provision at issue to sur‐
vive a motion to dismiss under Rule  12(b)(6).” Innova Hosp. 
San Antonio, Ltd. Pʹship v. Blue Cross & Blue Shield of Ga, Inc., 
892 F.3d 719, 729 (5th Cir. 2018). True, Dr. Griffin was entitled 
only  to  benefits  that  were  specified  in  the  plan.  See Clair, 
190 F.3d at 497. But that does not mean that she was required 
to plead the specific terms establishing coverage. Dr. Griffin 
alleged that a Central States representative told her that the 
plan would honor the assignment from T.R. and process her 
claim for the medical care she provided. Central States never 
suggested (and does not suggest on appeal) that the plan did 
not cover the services. And Dr. Griffin alleged that the plan 
paid her something; this renders plausible her allegations her 
services were covered, and she was entitled to compensation. 
See Hess v. Hartford Life and Accident Ins. Co., 274 F.3d 456, 462 
(7th Cir.  2001)  (“Plan  administrators  cannot  randomly  pay 
benefits to individuals not entitled to them.”). Requiring that 
Dr. Griffin allege provisions to support something that is un‐
disputed—the existence of coverage—was error. 
     Dr. Griffin likewise did not need to name a provision en‐
titling her to greater reimbursement than what the plan paid. 
In its motion to dismiss, Central States properly understood 
that Dr. Griffin alleged that the plan “underpriced and under‐
paid her claim,” but it argued that she had to point to a plan 
provision allowing her “greater payment.” Dr. Griffin, how‐
6                                                       No. 18‐2374 

ever, alleged that Central States did not pay her the usual, rea‐
sonable,  and  customary  rate,  which  is  what  she  says  she 
charged  and  what  section  11.09  of  the  plan  requires.  To  re‐
quire her to be more specific is to turn notice pleading on its 
head. Indeed, as discussed later, Dr. Griffin did not have the 
information  necessary  to  allege  with  more  detail  where  the 
plan’s  calculation  of  the  usual  and  customary  rate  went 
astray.  
     Last,  Central States  included in its  brief an unsupported 
assertion that Dr. Griffin’s failure to exhaust her administra‐
tive  remedies  warranted  affirmance.  Because  it  did  not  de‐
velop this argument, it is waived on appeal. See FED. R.  APP. 
P.  28(a)(8), (b); Kramer v. Banc of Am. Sec., LLC, 355 F.3d 961, 
964 n. 1 (7th Cir. 2004). Should it raise the affirmative defense 
on remand, we note, Dr. Griffin’s allegations raise the proba‐
bility  that  any  failure  to  exhaust  may  have  been  excused. 
See Wilczynski  v.  Lumbermens  Mut.  Cas.  Co.,  93  F.3d  397,  403 
(7th Cir. 1996). 
     Count 2: Breach of Fiduciary Duty, 29 U.S.C. § 1132(a)(3) 
    Dr. Griffin next challenges the dismissal of her claim that 
Central  States  breached  its  fiduciary  duty.  But  Dr.  Griffin 
does  not  contest  the  district  court’s  dismissal  of  her  second 
claim  as  duplicative  of  the  first.  Equitable  relief  under  sec‐
tion 1132(a)(3) is available only when Congress did not pro‐
vide relief elsewhere. Varity Corp. v. Howe, 516 U.S. 489, 515 
(1996);  Mondry  v.  Am.  Family  Mut.  Ins.  Co.,  557  F.3d  781, 
804–05  (7th Cir.  2009).  Section  1132(a)(1)(B)  offers  damages, 
so equitable relief is not available for the same conduct.  
No. 18‐2374                                                           7

   Count 3: Statutory Penalties, 29 U.S.C. § 1132(c)(1) 
    Finally, Dr. Griffin argues that as T.R.’s assignee, she is a 
beneficiary of the plan, eligible for statutory penalties based 
on Central States’s failure to provide the documents she re‐
quested within 30 days. See 29 U.S.C. §§ 1024(b)(4), 1132(c)(1). 
Central States takes the position, supported by one citation to 
a district‐court decision, that an assignee does not step into a 
beneficiary’s shoes for the purpose of enforcing statutory pen‐
alties. See Elite Ctr. for Minimally Invasive Surgery, LLC v. Health 
Care  Serv.  Corp.,  221  F.  Supp.  3d  853,  860  (S.D.  Tex.  2016). 
Thus, Central States concludes, it could not be liable for not 
timely providing documents to Dr. Griffin. 
     But in Neuma, Inc. v. AMP, Inc., we remanded to the dis‐
trict court for a determination of whether penalties should be 
awarded to an assignee under section 1132(c)(1), thus assum‐
ing that assignees could seek penalties. 259 F.3d 864, 878–79 
(7th Cir.  2001).  Central  States’s  position  is  inconsistent  with 
our prior precedent and is contrary to the purposes of a ple‐
nary  assignment  of  rights  under  the  plan.  ERISA  defines 
“beneficiary” as “a person designated by a participant … who 
is  or  may  become  entitled  to  a  benefit  [under  an  employee 
benefit plan].” 29 U.S.C. § 1002(8). An assignee designated to 
receive  benefits  is  considered  a  beneficiary  and  can  sue  for 
unpaid  benefits  under  section  1132(a)(1)(B)—something  the 
plan does not dispute. See Kennedy v. Conn. Gen. Life Ins. Co., 
924 F.2d 698, 700 (7th Cir. 1991).  
    Bringing  that  suit  (or  an  administrative  appeal)  requires 
access to information about the plan and its payment calcula‐
tions—here, how Central States determined the usual, reason‐
able, and customary rate. Mondry, 557 F.3d at 808; see also Fire‐
8                                                       No. 18‐2374 

stone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 118 (1989) (dis‐
closure  ensures  that  “the  individual  participant  knows  ex‐
actly  where  he  stands  with  respect  to  the  plan”  (citing 
H.R.Rep.  No.  93–533,  p.  11  (1973),  U.S.Code  Cong.  &  Ad‐
min.News 1978, p. 4649)). It follows that Dr. Griffin also must 
be a beneficiary able to sue when she is denied requested in‐
formation.  
    Central States responds that even if Dr. Griffin is a benefi‐
ciary, she still did not state a claim for statutory damages be‐
cause  it  sent  her  the  summary  plan  description,  and  ERISA 
did not require it to furnish either Data iSight’s fee schedules 
and rate tables or its contract with Blue Cross Blue Shield.  
    This  argument is meritless. First,  Central States did  turn 
over the summary plan description and plan document—but 
five  months  after  the  30‐day  deadline.  See 29 U.S.C. 
§ 1132(c)(1).  
    Second, Central States was also required to produce, as re‐
quested, Data iSight’s fee schedules. The fee schedules, used 
to  calculate  Dr.  Griffin’s  payment,  are  part  of  the  “pricing 
methodology” that Central States cited in explaining Dr. Grif‐
fin’s benefits, and thus they are the basis of its benefits deter‐
mination. See Mondry, 557 F.3d at 800.  
   Finally,  Dr.  Griffin  also  requested  a  copy  of  the  contract 
between  Central  States  and  Blue  Cross  Blue  Shield,  but  she 
was never provided a copy of that contract. That contract gov‐
erns the operation of the plan in that it defines the roles of the 
plan and claims administrators. Therefore, Central States was 
required to provide that document to her. Id. at 796. 
No. 18‐2374                                                       9

                        III. CONCLUSION 
    The  district  court’s  judgment  dismissing  Count  2  of  the 
complaint  is  AFFIRMED.  However,  we  VACATE  the  judg‐
ment regarding Counts 1 and 3 and REMAND those Counts 
for further proceedings consistent with this opinion.